Citation Nr: 0612253	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left wrist 
condition.

2.  Entitlement to service connection for bilateral knee 
conditions.

3.  Entitlement to service connection for a left elbow 
condition.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Whether the veteran's income is excessive for purposes of 
entitlement to payment of VA pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from March and May 2003 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for a compensable rating for 
bilateral hearing loss, denied service connection for left 
elbow, left wrist, and bilateral knee conditions, and found 
that the veteran's income was excessive for purposes of 
entitlement to payment of VA pension benefits.  In March 
2005, the veteran testified before the Board at a hearing 
that was held at the RO.

The issue of whether the veteran's income is excessive for 
purposes of entitlement to VA pension benefits is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required of him.


FINDINGS OF FACT

1.  The veteran does not have current diagnoses of a left 
wrist disorder, or of a right or left knee disorder, nor has 
any left wrist or knee disorder been related to his active 
service.

2.  The veteran's current left elbow disorder (symptomatic 
lateral epicondylitis) first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein.

3.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in both the right and 
left ears.


CONCLUSIONS OF LAW

1.  Claimed left wrist and left and right knee disorders were 
not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran's left elbow disorder (symptomatic lateral 
epicondylitis) was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran's service medical records demonstrate that in 
June 1966, the veteran reported to the emergency room with 
complaints of left elbow pain.  He reported that he had 
injured his left elbow while sliding into base while playing 
softball.  It was initially thought that the veteran may have 
fractured his left arm.  However, X-ray examination revealed 
no abnormalities.  The diagnosis was muscle and ligament 
strain.  The veteran was given a sling to wear.  On 
orthopedic consult five days after the injury, little 
improvement in his condition was noted.  Physical  
examination two days later revealed swelling and tenderness 
over the lateral aspect of the left elbow, and limited range 
of motion of the elbow.  There was pain on varus stress of 
the elbow.  X-rays revealed no fracture.  The impression was 
probable strain or torn ligament.  On follow up ten days 
later, the diagnosis was tennis elbow.  In early July 1966, 
the veteran indicated that he was feeling better.  Range of 
motion testing revealed that he still lacked 5 to 10 degrees 
of extension, but he had full rotation and supination.  The 
elbow was still tender.  The diagnosis was tennis elbow.  On 
follow up one week later, he was noted to lack three degrees 
extension.  He could not supinate the last 10 degrees.  On 
physical examination in January 1968, the veteran's left 
elbow was found to be normal.  On examination in December 
1969, prior to separation from service, the left elbow was 
again found to be normal; on the accompanying report of 
medical history, the veteran indicated that he did not have a 
history of a painful or trick elbow.

The veteran's service medical records also show that he 
complained of right knee pain in November 1961.  X-ray 
examination of the knee revealed a normal knee. There was no 
diagnosis.  In April 1966, the veteran complained of left 
knee pain, without precipitating injury, which had lasted for 
three days.  One day later, the veteran complained of 
swelling and pain in the left knee on weight bearing.  Three 
days later, the veteran's pain was noted to have improved 
with weight bearing.  X-ray examination of the left knee 
revealed no abnormalities.  He was given an Ace wrap and 
crutches, and scheduled for physical therapy.  Physical 
therapy notes demonstrate that by May 1966, the veteran had 
normal range of motion in his left knee, and that he was able 
to walk without crutches.  Physical therapy was at that point 
discontinued.  On physical examination in January 1968, the 
veteran's left and right lower extremities were found to be 
normal; there were no complaints of knee pain.  On 
examination in December 1969, prior to separation from 
service, the veteran indicated that he had a history of a 
painful or trick right knee that he originally injured in 
1961.  On examination, however, both the left and right lower 
extremities were found to be normal.  

The veteran's service medical records are negative for any 
complaints of or treatment for a left wrist problem.

Because no disability of the left elbow, left wrist, or left 
or right knees was found on examination at separation, the 
Board finds that there was no evidence of a chronic condition 
at separation.  The weight of the evidence therefore 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection.  38 
C.F.R. § 3.303(b).  In March 2005 testimony before the Board, 
the veteran stated that he had not sought medical attention 
for his left elbow or left wrist since his separation from 
service, and he did not seek medical attention for either 
knee for many years after service.  Rather, he self-medicated 
these conditions as needed.  The first post-service clinical 
evidence of record relating to treatment for his knees is 
dated in September 1999.  At that time, the veteran sought VA 
medical attention for bilateral knee pain that had existed 
for many years, but had worsened in the past three months.  
He reported remote injuries to his knees in service, but no 
injuries post-service.  Examination of the knees revealed no 
effusion, no tenderness to palpation, and full extension, 
with mild crepitus in the left knee.  The assessment was 
bilateral knee pain.  VA treatment records dated from 
September 1999 to January 2004 show that the veteran 
continued to intermittently complain of knee pain.  X-ray 
examination in August 2002, however, revealed normal knees.  
No assessment other than "knee pain" was ever made 
subsequently.  There is no evidence of post-service treatment 
for a left wrist or elbow problem.

The veteran underwent VA examination of his joints in January 
2003.  He reported a history of having injured both knees in 
service, and a history of intermittent knee pain without 
precipitating injury since his separation from service.  
Physical examination revealed limited range of motion of the 
knees bilaterally, with pain, and tenderness on palpation, 
bilaterally.  There was no evidence of crepitus, increased 
warmth, erythema, or effusion.  Additionally, there was no 
joint deformity or discoloration, and no atrophy of the lower 
extremities.  Finally, there was no laxity or instability of 
the knees.  X-ray examination of the knees revealed no 
abnormalities.  The examiner stated that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  With regard to the left elbow and wrist conditions, 
the veteran reported having torn "everything between the 
wrist and elbow" during service.  He had not received any 
treatment for this condition after his initial injury.  He 
reported currently experiencing sporadic pain, stiffness, 
swelling, weakness, fatigability, and lack of endurance in 
both the wrist and elbow joints.  Physical examination 
revealed normal range of motion of the fingers, but decreased 
range of motion of the thumb.  Range of motion of the wrist 
and elbow were also limited.  There was tenderness to 
palpation on the left mid dorsal wrist and the condoyle.  
There was no joint increased warmth, erythema, swelling, or 
effusion.  There was no joint deformity or discoloration.  
Finally, there was no laxity or instability of the wrist or 
elbow joints.  X-ray examination revealed a normal wrist and 
nonspecific osteopenic change of the elbow.  With respect to 
both the left wrist and elbow, the examiner stated that there 
was insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  

In April 2003, a VA examiner was asked to review the 
veteran's claims folder in conjunction with rendering an 
opinion as to whether the veteran's current left wrist, left 
elbow, and bilateral knee complaints were related to his in-
service complaints.  After reviewing the records, the 
examiner stated that it was not likely that the veteran's 
current bilateral knee complaints were related to those in 
service.  While the veteran had complained of bilateral knee 
pain on various occasions in service, there were no 
abnormalities noted on his separation from service, and there 
was a lapse of approximately 21 years before the veteran 
sought clinical treatment for bilateral knee pain.  
Additionally, recent clinical evidence demonstrated the 
veteran's current diagnosis was that of a subjective history 
of bilateral knee pain with limited range of motion.  Recent 
X-ray examination revealed normal knees, bilaterally.  The 
examiner therefore concluded that there was insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder, or residuals thereof.  

With regard to the veteran's left upper extremity complaints, 
the examiner noted that the veteran had been diagnosed with 
tennis elbow while in service, but that on his separation 
from service his left elbow was found to be normal.  The 
examiner stated that tennis elbow is a condition which 
typically resolves spontaneously within a year's time.  
Considering that tennis elbow is a condition which typically 
resolves within a year, the examiner opined that it was not 
likely that the veteran's current left elbow complaints were 
related to those in service.  This was felt to be 
particularly so, as the veteran had had no treatment for this 
condition since his separation from service.  Thus, while on 
examination in January 2003 the veteran's left elbow symptoms 
were consistent with signs of symptomatic lateral 
epicondylitis, the examiner felt that it was more likely that 
such symptoms so many years after service were related to 
inflammatory changes as a result of the aging process, rather 
than to the in-service injury.  The examiner did not address 
the veteran's left wrist, which was found to be normal on 
examination in January 2003.

Absent evidence of a current disability, service connection 
for a left wrist disorder, and for bilateral knee disorders, 
must be denied.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  Because no left elbow disorder, or right or 
left knee disorders have been diagnosed in this case, the 
Board finds that service connection for left elbow disorder, 
and for bilateral knee disorders is not warranted.

With regard to the veteran's left elbow condition, in this 
case, no left elbow condition was diagnosed until the VA 
examiner's review of the claims folder in April 2003, many 
years after the veteran's separation from service.  
Accordingly, service connection on a presumptive basis is not 
warranted.  38 C.F.R. § 3.309.  Additionally, in view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich, supra; Rabideau, supra.  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's left elbow 
condition.  Indeed, in this case there is only evidence that 
weighs against such a finding.  The Board finds that the 
April 2003 examiner's opinion is probative evidence because 
that examiner considered all of the evidence of record, 
including the previous opinions, and made the relevant 
findings regarding the relationship of the veteran's 
currently disability to his service.  Therefore, service 
connection for a left elbow condition is not warranted.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his left elbow and wrist pain, and bilateral knee 
pain to service; however, as a layperson, the veteran is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran does not have a left wrist disability, or right or 
left knee disabilities.  The Board concludes that neither a 
left wrist disability, nor bilateral knee disabilities were 
incurred in or aggravated by service.  The Board also 
concludes that the current left elbow disability was not 
caused by any incident of service.  As the preponderance of 
the evidence is against the claims for service connection, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2005).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2005).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, 
however, the veteran's test results do not meet the numerical 
criteria for such a rating, and thus his bilateral hearing 
loss will be rated by the usual method.

The record reflects that the veteran underwent audiological 
evaluation in connection with the fitting of hearing aids in 
April 2002.  Audiometric results indicated a bilateral mild 
sloping to moderately-severe sensorineural hearing loss.  
Speech discrimination scores were good on the right and 
excellent on the left.  Because the numerical results of the 
examination, however, are not included in the report of 
evaluation, this information is of limited value in terms of 
evaluating the veteran's entitlement to a compensable rating 
for his bilateral hearing loss.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

The veteran again underwent VA audiological examination in 
February 2003.  The pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
70
75
LEFT
25
25
40
70
75

The averages were 54 in the right ear and 53 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 100 percent in the left ear.  

For the right ear, the average pure tone threshold of 54 
decibels, along with a speech discrimination of 92 percent 
warrants a designation of Roman Numeral I under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 53 decibels, along with a speech discrimination 
of 100 percent also warrants a designation of Roman Numeral I 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and 
the left ear is Roman Numeral I, the appropriate rating is 0 
percent under Diagnostic Code 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the February 2003 audiometric test 
results, as compared to the rating criteria, an increased 
rating may not be granted. 

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002; and rating 
decisions in March and May 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  During the hearing in March 
2005, the veteran was advised of the types of evidence and/or 
information necessary to substantiate his claims, to include 
obtaining medical opinion relating his left wrist, bilateral 
knee and left elbow conditions to event(s) in service.  At 
that time, the veteran indicated that he self-medicated his 
symptoms, and that no additional evidence and/or information 
were available other than the records contained in the claims 
folder.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157, 
__ F.3d __, 2006 WL 861143 (Fed. Cir. Apr. 5, 2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 
2006 WL 519755 (Vet. App. Mar. 3, 2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in February 2004.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for a left wrist condition is denied.

Service connection for bilateral knee conditions is denied.

Service connection for a left elbow condition is denied.

An increased rating for bilateral hearing loss is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for entitlement to VA pension benefits.

In March 2003, the RO found that the veteran's income 
exceeded the legal limit of entitlement to disability 
pension.  Subsequent to the issuance of the February 2004 
statement of the case, and while the veteran's claims folder 
was still at the RO, the veteran, in support of his 
contention that his countable income fell below the legal 
maximum income, in March 2005, submitted documentation 
regarding unreimbursed medical expenses.  As the RO did not 
issue a supplemental statement of the case, it does not 
appear that the RO considered this documentation prior to 
forwarding the veteran's claims folder to the Board.  The 
veteran, however, has not submitted a waiver with regard to 
RO consideration of this evidence in the first instance.  To 
ensure that the veteran's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication 
in the first instance, the Board must return the case to the 
RO, for its initial consideration of the evidence pertaining 
to unreimbursed medical expenses. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Readjudicate the veteran's claim for 
entitlement to VA disability pension.  
The RO should consider the 
documentation regarding unreimbursed 
medical expenses submitted in March 
2005.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and the 
appropriate period for response 
thereto.  The case should then be 
returned to the Board, as appropriate, 
for further review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


